Case 2:19-cv-10806-DSF-MAA Document 94 Filed 05/28/21 Page 1 of 3 Page ID #:2103




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




      ATARI INTERACTIVE, INC.,             CV 19-10806 DSF (MAAx)
          Plaintiff,
                                           Order GRANTING Motion to
                      v.                   Withdraw as Attorneys of Record
                                           for Defendants Rageon, Inc. and
      RAGEON, INC.,                        Michael Krilivsky (Dkt. 92)
          Defendant.



        The Motion to Withdraw as Attorneys of Record was filed on May
     12, 2021. Opposition was due by May 24, 2021. No opposition was filed.
     The Court has not received any pleadings or communications from
     Defendants.

        Having read and considered the Motion, the Court deems this
     matter appropriate for decision without oral argument. See Fed. R.
     Civ. P. 78; Local Rule 7-15. The hearing set for June 14, 2021 is
     removed from the Court=s calendar.

         Good cause has been shown. Therefore, the Court grants the Motion
     effective on the date that moving counsel files and serves B on the
     clients and all attorneys of record B a declaration (in the form specified
     in 28 U.S.C. ' 1746) that:

        (1) Sets forth the clients’ current address and telephone number,
     recently verified as accurate by the withdrawing counsel;

        (2) Informs the clients and all attorneys of record that the stated
     address will be the address to which all future documents will be
     served or sent until changed by appropriate notice or substitution of
     attorney;
Case 2:19-cv-10806-DSF-MAA Document 94 Filed 05/28/21 Page 2 of 3 Page ID #:2104




        (3) Informs the clients of all future dates now set in this action,
     including, but not limited to, pre-trial conference related dates,
     discovery cut-off dates, the motion cut-off date, and dates relating to
     any pending discovery obligations;

        (4) Informs any individual client that any individual appearing pro
     se will be required to comply with this Court’s standing orders, this
     District’s Local Rules, the Federal Rules of Civil Procedure and all
     other Federal Rules. The Local Rules are available on the Court’s
     website, http://www.cacd.uscourts.gov/court-procedures/ local-rules;

        (5) Informs any client corporation, unincorporated association,
     partnership, or trust that it cannot appear without counsel, and of the
     consequences of its failure timely to obtain counsel. See Local Rule 83-
     2.2.1;

         (6) Informs the clients when and where the clients may obtain the
     clients’ case file, if it is not already in the clients’ possession;

        (7) Informs the clients of the following:

         The Court cannot provide legal advice to any party, including pro se
     litigants, i.e., parties who are not represented by a lawyer. There is a
     free “Pro Se Clinic” that can provide information and guidance about
     many aspects of civil litigation in this Court.

        Parties in court without a lawyer are called “pro se litigants.” These
     parties often face special challenges in federal court. Public Counsel
     runs a free Federal Pro Se Clinic where pro se litigants can get
     information and guidance. The Clinic is located at the Roybal Federal
     Building and Courthouse, 255 East Temple Street, Los Angeles, CA
     90012 (note that the clinic may not be open for in-person appointments
     during the pandemic). Pro se litigants must call or submit an on-line
     application to request services as follows: on-line applications can be
     submitted at http://prose.cacd.uscourts.gov/los-angeles, or call (213)
     385-2977, ext. 270.

        Pro se litigants may submit documents for filing through the Court’s
     Electronic Document Submission System (EDSS) instead of mailing or


                                          2
Case 2:19-cv-10806-DSF-MAA Document 94 Filed 05/28/21 Page 3 of 3 Page ID #:2105




     bringing documents to the Clerk’s Office. Only internet access and an e-
     mail address are required. Documents are submitted in PDF format
     through an online portal on the Court’s website. To access EDSS and
     for additional information, visit the Court’s website at
     https://apps.cacd.uscourts.gov/edss.

        (8) Informs any client corporation, unincorporated association,
     partnership, or trust that failure of the client to appear through counsel
     no later than June 28, 2021 will result in the striking of that client’s
     answer.

        Counsel must also provide a proof of service of this Order and the
     required declaration.

        Failure to comply with the above requirements by June 7, 2021 will
     result in the denial of the Motion.

        Effective on the date counsel complies with this Order, the
     individual defendant will represent himself, and the docket will be
     amended to reflect the address for defendant as described in counsel’s
     declaration.

        IT IS SO ORDERED.



      Date: May 28, 2021                     ___________________________
                                             Dale S. Fischer
                                             United States District Judge




                                         3
